Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 8 and 15 none of the cited arts in combination disclose or suggests at least the generating, based on the first set of images, a first temporal pixel image comprising a set of temporal pixels, wherein each temporal pixel in the set of temporal pixels comprises a set of pixel values at an associated position from each image of the first set of images; and determining a set of correspondences between image points of the first set of images and image points of a second set of images of the scene, wherein the second set of images is captured from a different perspective than the first set of images, comprising: determining that a first temporal pixel in the first temporal pixel image is lacking a correspondence to a temporal pixel in a second temporal pixel image determined based on the second set of images; generating, for the first temporal pixel, an approximate correspondence to a second temporal pixel in the second temporal pixel image, based on one or more existing correspondences, wherein each existing correspondence of the one or more existing correspondences: is between a temporal pixel in the first temporal pixel image and a temporal pixel in the second temporal pixel image; andexisting correspondences satisfies a relation metric with respect to the first temporal pixel.”, along with other limitations therefore claims 1, 8 and 15 are allowed. Dependent claims 2-7 and 9-14 depends directly or indirectly on claims 1 and 8, therefore they are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669